Citation Nr: 1755546	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with alcohol abuse (PTSD). 

2. Entitlement to a compensable rating for bilateral ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to April 1980, December 2000 to November 2001, October 2003 to March 2005, and August 2005 to January 2006.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Prior to this appeal, the Veteran was awarded a 100 percent rating for PTSD from January 25, 2010 to March 31, 2010.

A Travel Board hearing was scheduled in August 2014. The Veteran did not appear at the hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board remanded these matters in May 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A July 2016 rating decision granted the Veteran's claims for entitlement to service connection for sleep apnea, secondary to PTSD, and for right ear hearing loss. Because the Veteran was granted the benefit he sought in regard to his sleep apnea and right ear hearing loss claims, these claims are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). As the Veteran's hearing loss is now service connected for both ears at a noncompensable rate, the Board has recharacterized the issue as bilateral hearing loss, as noted above. 

A Supplemental Statement of the Case (SSOC), issued by the RO in July 2016, continued to a rating in excess of 50 percent for PTSD and a noncompensable rating for left ear hearing loss.


FINDINGS OF FACT

1. The Veteran's service-connected PTSD with depressed mood has not manifested by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.

2. The Veteran's average pure tone threshold was no greater than 31 in the left ear and no greater than 30 in the right ear, and the speech recognition scores was not less than 88 percent in the in the left ear and 90 percent in the right ear.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for PTSD with depressed mood have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2017).

2. The requirements for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its May 2016 remand directives. VA provided the Veteran an opportunity to submit additional evidence to support his claims. In June and July 2016, the Veteran was provided VA examinations to determine the current severity of his service-connected PTSD and left ear hearing loss. A July 2016 SSOC continued to deny entitlement to a rating in excess of 50 percent for PTSD and a compensable rating for left ear hearing loss.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The U.S. Court of Appeals for Veterans Claims has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

(a) PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provide the following ratings for psychiatric disabilities, including PTSD:

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 51 to 60 indicate moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125, 4.130. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, 8 Vet. App. at 242. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VACOPRGEC 10-95, 60 Fed. Reg. 43186 (1995).

The United States Court of Appeals for the Federal Circuit held that evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vasquez-Claudio v. Shinseki, 713 F3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vasquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a). The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination." Id.

During the appeal, the Veteran was awarded a temporary 100 percent rating for hospitalization for PTSD from January 25, 2010 to March 31, 2010. As this is the maximum schedular rating, this period is not part of the current appeal, wherein the Veteran seeks a rating higher than 50 percent for PTSD.

From August 2008 to February 2009, the Veteran attended VA treatment on a regular basis. Throughout this time, the Veteran reported that he was married with two daughters, but he reported his relationship with his wife was strained. The Veteran indicated that he had difficulty sleeping, intrusive thoughts, and that he drank heavily on a regular basis. He indicated that medication had improved his symptoms. The VA examiner noted that the Veteran appeared stressed and anxious, but his thought content was linear. The examiner encouraged the Veteran to seek a more consistent PTSD program and Alcoholics Anonymous (AA). The Veteran reported that he would consider AA, but he did not want to engage in a PTSD program because he lived too far away.  The examiner assigned a GAF score of 41 throughout this time period.

At a VA examination in April 2009, the Veteran reported that he was hypervigilant with a quick startle response to loud noises like fireworks. He reported one specific incident in July 2008 in which he was startled by fireworks and locked himself in a room with a gun because he believed the enemy was coming after him. He indicated he had not had any other flashbacks since the July 2008 incident. The Veteran reported that he had difficulty sleeping, and frequently checked doors and windows. The Veteran reported other symptoms including irritability, anger, and nightmares approximately three times per month, noting that he was unsure whether his symptoms were getting better or worse. The Veteran continued to report a strained relationship with his wife, though they had been married for 16 years. The Veteran also reported that he had been working for the same company for 10 years, and he was still drinking heavily every night, though somewhat less on nights before he had to work. The Veteran reported occasional suicidal ideation and some impulsive homicidal ideation, but he indicated he had no plan or intent. 

The VA examiner noted that the Veteran presented with good hygiene, and he was cooperative with good eye contact, normal speech patterns, and logical thought processes. The examiner noted that the Veteran was fully oriented with no hallucinations, though his judgment and insight appeared to be poor. The examiner opined that the Veteran was exaggerating his symptoms, noting that the severity of the Veteran's symptoms seemed to be mild to moderate over the course of many years of treatment. A GAF score of 58 was assigned. The examiner further opined that the Veteran's symptoms would not preclude gainful employment, nor would they have a significant impact on his social behaviors.

In September 2009, the Veteran saw a VA psychiatrist, and reported that he had stopped working and was still drinking heavily. He indicated that his PTSD symptoms continued to bother him, and he and his wife were separated. However, he indicated he was not interested in alcohol abuse treatment or a treatment program for his PTSD. He denied homicidal or suicidal ideation.

In April 2010, the Veteran attended another PTSD examination. The Veteran again reported that he had not been able to keep his job because he does not like to be around people. However, the Veteran reported at this examination that he had not been able to keep a job since being discharged from service, in direct contradiction to his specific reports at his April 2009 VA examination where he noted working at the same company for 10 years and different drinking habits based on whether he had to work the next day. The Veteran also reported that his wife was leaving him because his symptoms were "taking her down" and because he was not the same person as he was prior to serving in Iraq.  The Veteran continued to report nightmares approximately two times per week, difficulty sleeping, avoidance behaviors, and alcohol abuse. 

The examiner noted that the Veteran presented with good hygiene, and he was cooperative throughout the examination. The examiner specifically noted that the Veteran denied suicidal ideation and homicidal ideation. It was also noted that the Veteran's speech was normal, his thought processes were logical, his memory was intact, his insight and judgment were adequate, and he was fully oriented with no hallucinations or delusions. A GAF score of 60 was assigned, and the examiner opined that despite experiencing symptoms several times a week over several years, the Veteran's symptoms were mild. Additionally, the examiner opined that treatment appeared to be effective, and the Veteran's symptoms did not preclude employment or grossly impair social interactions. 

In August 2010, the Veteran's spouse submitted a statement indicating that the Veteran has been different since returning from Iraq. She notes that their relationship had become strained, noting that she and their daughter had moved out of the home for two months, and she fears for the safety of herself and their daughter. She also indicated that the Veteran no longer has a relationship with his daughter. She reported that the Veteran will often yell for no reason, is rude, angers easily, wakes up screaming and yelling, constantly checks doors and windows for intruders, and will often talk to himself or threaten others while drunk. 

A family friend of many years, M.W., submitted a statement in December 2010. She reported that she was concerned about the Veteran, noting he had not been the same since returning from Iraq. She noted that he is quick to anger and struggles to control his temper, reporting that she notices that the Veteran's wife and daughter seem to be afraid of him.

The Veteran underwent a final VA examination for PTSD in June 2016. The Veteran reported that he has been married for 25 years, though they no longer sleep in the same bedroom. He did not note any other difficulties with his marriage, but he did continue to report, in contradiction to April 2009 statements, that he had only worked for one month after discharge from service. He reported at this time that he quit drinking three to five years ago. The Veteran reported symptoms including, avoidance behaviors, feelings of detachment and estrangement from others, and difficulty sleeping. 

The VA examiner opined that the Veteran's PTSD is extremely mild and would not preclude employment, and would result in only a slight decreased in work efficiency and ability to perform tasks during times of significant stress. The examiner did note that the Veteran did not appear able to manage his finances, but opined that this particular symptom did not appear to be related to his PTSD. The examiner checked the symptoms associated with a 10 percent rating for a psychiatric disorder.

After a careful review of the evidence of record, the Board finds the preponderance of the evidence is against a finding that the Veteran's symptoms rise to the level of occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks, impaired speech, impaired judgment, or difficulty maintaining effective work and social relationships. The reasons follow.

The Board finds the VA examiner's opinions and reports related to the severity of Veteran's symptoms to be more credible than the Veteran's lay statements. The Veteran's statements throughout the entirety of his medical records are contradictory, particularly related to his employment history. Additionally, the April 2009 VA examiner opined that the Veteran was exaggerating his symptoms, and mental health professionals are trained to make these kind of determinations, which is why the Board accords high probative value to this finding.  Additionally, VA examiners in April 2009, April 2010, and June 2016 all consistently reported that the Veteran's symptoms were generally mild to moderate despite persisting for a number of years, with his most recent examiner reporting that his symptoms were extremely mild. Additionally, VA examiners all consistently found that the Veteran's PTSD were not so severe that they would prohibit him from obtaining employment or significantly impair his social interactions.

The Board finds that the Veteran's PTSD symptoms do not cause deficiencies in occupational and social impairment, as is consistently reported by VA examiners, despite his unemployment and infrequent social interactions. VA examiners consistently reported that the Veteran's hygiene is good, his speech is coherent, and generally, his insight and judgment were reported to be average. The preponderance of the evidence indicates he is not experiencing panic attacks, obsessional rituals, hallucinations, or delusions, and the Veteran's memory is reported to be normal.

Additionally, the Board notes that until his most recent examination, the Veteran was still abusing alcohol and generally avoiding treatment. Since his inpatient treatment for PTSD in January 2010, the Veteran's symptoms seem to have significantly improved and are now described as extremely mild by his June 2016 VA examiner rather than mild to moderate. Additionally, the Veteran reports that he has been able to quit drinking within the past three to five years.

The Board acknowledges that the Veteran's family relationships, specifically his relationship with his wife and daughter have been strained. However, the Veteran has remained married, and at his most recent VA examination, the Veteran's wife had moved back in, though she slept in a separate room, and the Veteran was no longer reporting a difficult relationship with his wife at that time. The Board also acknowledges that the June 2016 VA examiner opined that the Veteran was not able to manage his finances. However, that examiner further opined that this inability was unrelated to the Veteran's PTSD symptoms.

The GAF scores assigned to the Veteran throughout the period on appeal are consistent with the Board's findings. Early in his treatment the Veteran was assigned a GAF score of 41. Since receiving treatment, the Veteran has been assigned GAF scores at VA examinations of 58 and 60. These scores indicate mild to occasionally moderate symptoms, which is consistent with the opinions of VA examiners and treatment providers and is consistent with a 50 percent rating.

Finally, the Board acknowledges the statements submitted by the Veteran's spouse and family friend, M.W. The Board finds these symptoms, including suicidal and homicidal ideation, hypervigilance, irritability and anger, and alcohol abuse, were all considered by VA examiners and treatment providers in determining that the Veteran's symptoms were generally mild to moderate in nature and would not prohibit him from interacting socially or obtaining gainful employment. Additionally, the April 2010 VA examiner specifically noted that the Veteran denied suicidal and homicidal ideation and the April 2016 VA examiner did not report that the Veteran was experiencing these symptoms or symptoms of similar severity. The symptoms described in these letters also seem exaggerated, and the Board accords more probative value to the clinical findings made by mental health professionals regarding the severity of the Veteran's PTSD symptoms.

Because the Veteran's symptoms related to his diagnosis of PTSD do not more closely approximate those required for a 70 percent rating, the Veteran's currently assigned 50 percent rating is proper, and a rating in excess of 50 is denied.

(b) Bilateral Hearing Loss

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R.
§ 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86
Audiological testing was completed in August 2009; the pure tone thresholds for the Veteran's ears were as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
10
15
30
40
LEFT
10
10
10
25
50

The average over the four relevant frequencies (1000 Hz to 4000 Hz) for the left ear was 24 decibels. The average of the four relevant frequencies in the right ear was 24 decibels. Speech recognition scores were not conducted at this examination as they were not considered acceptable for rating purposes due to the pattern of responses. Based on these results, the Veteran does not have exceptional hearing loss in his left ear per the guidelines of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85, Table VIA to the August 2009 measurements results in assignment of Roman Numeral I to both the left and right ears for the purposes of determining a disability rating. This results in a noncompensable rating by intersecting row I with column I of Table VII. 38 C.F.R. § 4.85, Table VII.

Additional testing was completed in regard to the Veteran's hearing loss at an April 2010 VA examination. The pure tone thresholds for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
10
10
30
35
LEFT
10
5
5
25
45

The average of the four relevant frequencies in the left ear was 20 decibels. The average of the four relevant frequencies in the right ear was 21.25 decibels. Speech recognition scores were not conducted at this examination as they were considered unacceptable for rating purposes due to the pattern of responses. Based on these results, the Veteran, again, does not have exceptional hearing in either ear per the guidelines of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85, Table VIA to the April 2010 measurements results in assignment of Roman Numeral I to the both the left and right ears. This results in a noncompensable rating by intersecting row I with column I of Table VII. 38 C.F.R. § 4.85, Table VII.

Audiological testing was again conducted in July 2016. The pure tone thresholds for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
15
15
40
50
LEFT
10
10
15
40
60

The average of the four relevant frequencies in the left ear was 31 decibels. The average of the four relevant frequencies in the right ear was 30 decibels. Speech recognition scores were 88 percent in the left ear and 90 percent in the right ear. Based on these results, the Veteran, again, does not have exceptional hearing in either ear per the guidelines of 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85, Table VI to the December 2009 measurements results in assignment of Roman Numeral II to both the left and right ears. This results in a noncompensable rating by intersecting row II with column II of Table VII. 38 C.F.R. § 4.85, Table VII.

The Board acknowledges the Veteran's contentions as to the worsening of his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are rendered.  Lendenmann, 3 Vet. App. 345.  Thus, based on the audiometric findings throughout the appeal period, a compensable rating for left ear hearing loss is not warranted.  

The Veteran had no other VA examinations and there are no other reports of audiological testing in the Veteran's claims file. As a result, the requirements for a compensable rating for bilateral hearing loss have not been met.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied. 

Entitlement to a compensable rating for bilateral hearing loss is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


